IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

DAVID RUSSELL POSEY,                   NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D17-1554

KAREN ROBERTS, CHIEF
CLERK & JON S. WHEELER, as
Clerk of Court, First District Court
of Appeal,

     Respondents.
___________________________/

Opinion filed July 6, 2017.

Petition for Writ of Quo Warranto -- Original Jurisdiction.

David Russell Posey, pro se, Petitioner.

No appearance for Respondents.




PER CURIAM.

      The petition for writ of quo warranto is denied on the merits. Petitioner is

warned that the filing of any other pleadings deemed by the court to be meritless may
result in sanctions, including but not limited to a prohibition on pro se filings and a

referral to the Department of Corrections for disciplinary action under section 944.279,

Florida Statutes. See State v. Spencer, 751 So. 2d 47 (Fla. 1999).

B.L. THOMAS, C.J. and LEWIS and ROWE, JJ., CONCUR.